Per Curiam.
This is an application for the writ of habeas corpus. On the petitioner’s own showing it appears that she is imprisoned by virtue of the sentence of a court of competent jurisdiction, until she pays the fine and costs imposed on a conviction for keeping a disorderly house. It appears also that she applied to be discharged under the insolvent laws, and obtained a temporary discharge, on giving bond to comply with the provisions of law and orders of the court. But the Court of Common Pleas dismissed her petition for the insolvent laws; and she thereupon surrendered herself to jail in discharge of her bond. She is therefore again in imprisonment under the sentence of the court of criminal jurisdiction.
If the object be to nullify, in this collateral way, either of the judgments referred to, it cannot be accomplished. The writ, of habeas corpus is not a writ of error. We do not see any error in the proceedings of either court. But if we did, this is not the proper remedy for it. But it may be alleged that a writ of error lies not to the decision of the Common Pleas on an application for the insolvent laws, and that no appeal can be taken in such a case. If this be so, it does not give us authority to disregard their judgments and nullify them by means of a writ of habeas corpus. Such a proceeding would be an abuse of the writ. If there be any remedy, the writ of habeas corpus is not the proper one, and it is therefore refused.